Citation Nr: 0017650	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) death benefits 
based on the appellant's alleged status as the helpless child 
of a veteran.




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1941 to October 
1942, and from September 1944 May 1946.  He died on March [redacted], 
1979.

The current appeal arose from a January 1999 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The RO, in pertinent 
part, denied entitlement to DIC benefits to the appellant on 
the basis of her claimed status as a child of the veteran.


FINDINGS OF FACT

1.  The appellant is the daughter of the veteran who attained 
the age of 18 on December [redacted], 1953.

2.  The evidentiary record does not show that the appellant 
became permanently incapacitated for self-support prior to 
attaining 18 years of age.

3.  The appellant is married.


CONCLUSION OF LAW

The claim of entitlement to recognition of the appellant as 
the "child" of the veteran for purposes of payment of VA 
DIC benefits, lacks legal merit.  38 U.S.C.A. §§ 101(4), 103 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.57, 3.315, 3.356 
(1999); Sabonis v. Brown, 6 Vet. App. 426 (1994)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the appellant is the daughter of the 
veteran, who was born on December [redacted], 1935.  She attained 
the age of 18 on December [redacted], 1953.

An April 1998 private medical record states the appellant was 
treated for "chest pain, headache, dizziness, and body 
malaise" and had been on continuous medication since 1980.  
The private physician entered a diagnosis of hypertension, 
noting the appellant's blood pressure was 160/100.  He stated 
the appellant could not "perform her daily activities due to 
her sickness."

The appellant submitted an application for DIC benefits in 
July 1998.  On her application she denied that she had a 
Social Security number.

The record contains a statement from neighbors of the 
appellant, which was received in October 1998.  The neighbors 
stated they knew the veteran and his wife at the time the 
appellant was born.  They stated the appellant, as a child, 
acted queerly and abnormal and would not do what her parents 
told her to do.  They stated she was forgetful and irritable.  
The neighbors added that although the appellant got married 
and had children, she continued to suffer from a mental 
defect.  

Criteria

The appellant has filed a claim seeking DIC benefits based on 
the veteran's death.  Such benefits are available only to 
certain survivors of deceased veterans, including a "child" 
of the veteran.  38 U.S.C.A. § 1310 (West 1991).  

With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for dependency and indemnity 
compensation benefits after they have attained the age of 18.  
38 U.S.C.A. § 101(4)(A).

However, under VA regulations a legitimate child of a veteran 
may be considered a "child" after age 18 for purposes of 
determining entitlement to death benefits or DIC benefits if 
he or she is unmarried, and before reaching the age of 18 
years, the "child" becomes permanently incapable of self-
support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 
(1999).

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through her 
own efforts by reason of physical or mental defects.  
38 C.F.R. § 3.356(b).  The question of permanent incapacity 
for self-support is one of fact for determination by the 
rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not controlling.  Id.

Principal factors for consideration are:

(1)  The fact that a claimant is earning 
his own support is prima facie evidence 
that he or she is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child by his own efforts is provided with 
sufficient income for his or her 
reasonable support.


(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  


Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major 
factor in the determination to be made, 
unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

Id.  

In making this determination, the focus must be on the 
child's status at the time of her eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

As stated above, the appellant seeks DIC benefits based on 
the assertion that she is a helpless child due to a mental 
defect.  See 38 C.F.R. § 3.356.

The Board of Veterans' Appeals (the Board) notes that in 
order for the appellant to be recognized as the helpless 
child of the veteran, she must show that she is unmarried and 
that was permanently incapable of self-support prior to 
reaching the age of 18 years.  See 38 C.F.R. § 3.57, 3.356.

This requires an initial determination as to the appellant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson, 4 Vet. App. at 445.

In Dobson, the United States Court of Appeals for Veterans 
Claims held that in making such a determination, the focus of 
the analysis must be on the claimant's condition as of her 
eighteenth birthday.  Id.  In other words, for the purpose of 
initially establishing helpless child status, the claimant's 
condition subsequent to her eighteenth birthday is not for 
consideration.

The Board has carefully reviewed the evidence of record and 
finds that the appellant has not established that she is a 
"child," to include a helpless child, for purposes of VA 
DIC benefits.

First, she has not established that she was incapable of 
self-support as of her eighteenth birthday.

The only medical evidence the appellant has submitted is a 
statement from a private physician who notes the appellant 
was treated for chest pain, headache, dizziness, and body 
malaise and that she had been on "continuous medication 
since 1980."  


The private physician then diagnosed hypertension and stated 
the appellant could not perform her daily activities due to 
her sickness.  The statement is deficient to establish the 
incapability of self-support prior to the age of 18.

Specifically, it is dated April 7, 1998, at which time, the 
appellant is over 18 years old.  Even if the Board construed 
his statement as saying the appellant could not perform her 
daily activities due to her sickness as of 1980 (as that was 
the year he indicated the appellant was on "continuous 
medication"), in 1980, the appellant was well over the age 
of 18.

Additionally, the appellant and her neighbors have asserted 
she was mentally ill prior to age 18.  The appellant has 
asserted she has never worked a day in her life.  As lay 
people, the appellant and her prior neighbors are not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regardless, the lay evidence submitted fails to 
produce contemporaneous objective evidence that the appellant 
had a psychiatric disability that was so severe prior to her 
eighteenth birthday as to have rendered her permanently 
incapable of self-support.  See 38 C.F.R. § 3.356(b).

Second, the appellant has indicated she is married.  Although 
a marriage certificate is not of record, the Board will 
accept a statement against interest at face value without 
supporting documentation.  Since she is married, under the 
applicable laws, she cannot be considered a "child" of the 
veteran.  See 38 U.S.C.A. § 101(4)(A) (a necessary 
requirement to be considered a "child" of a veteran is that 
he or she be "unmarried"); 38 C.F.R. § 3.57.  This is true, 
even if she had established she was incapable of self-support 
prior to the age of 18.  See id.

The Board concludes that the appellant's claim for DIC 
benefits on behalf of the veteran lacks legal merit under the 
applicable laws and regulations.  As stated above, she is 
over the age of 18, she has not established she was incapable 
of self-support prior to the age of 18, and, most 
importantly, she is married.  She may not be recognized as 
the veteran's "child" for VA purposes.  38 U.S.C.A. § 
101(4); 38 C.F.R. §§ 3.57(a). 3.356(b).

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for VA death pension benefits and/or DIC benefits 
based on the appellant's alleged status as the helpless child 
of a veteran is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

